DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
The Applicant alleges that
Tabata fails to disclose the feature of "setting a higher value to the upper limit value (of the charging amount of the secondary battery) and setting a lower value to the lower limit value when the current weight calculated by the weight acquirer is an increased weight that is larger than a reference value, compared with the upper limit value and the lower limit value set when the current weight is the reference weight".
The Examiner contends that
It is agreed that Tabata does not disclose the above claimed features.
However, Shamoto discloses SOC monitoring of reference level of battery is set lower when vehicle weight [m] is smaller than a reference vehicle weight [M] which is same as conversely saying Shamoto discloses "setting a higher value to the upper limit value of battery and setting a lower value to the lower limit value when the current weight calculated by the weight acquirer is an increased weight that is larger than a reference value [M], compared with the upper limit value and the lower limit value set when the current weight is the reference weight [M]".  See {Col. 15, (L14-L20)}.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 stand rejected under 35 U.S.C. 103 as being unpatentable over Tabata Patent No. US 6672415 in view of Shamoto Patent No. US 7766788.
Regarding Independent Claim 1
Tabata discloses a fuel cell vehicle [Fig 1] {Col. 37, (L1-L8)} comprising: 
a motor [20] {Col. 36, (L19)} configured to perform a regenerative operation {Col. 49, (L3-L7)} and to drive the fuel cell vehicle [Fig 1, (hybrid vehicle)] {Col.36, (L16)}; 
a fuel cell [60] {Col. 37, (L2-L4)} configured to supply electric power to the motor [20]; 
a secondary battery [50] {Col. 37, (L1-L12)} connected to be electrically in parallel to the fuel cell [60] and configured to supply electric power to the motor [20] and to be charged with electric power generated by the fuel cell [60] and with regenerative power generated by the regenerative operation {Col. 49, (L3-L7)}; and 
a control unit [70] {Col. 56, (L34)} configured to control charge and discharge of the secondary battery [50] {Col. 56, (L32)}, such that a state of charge of the secondary insufficient level (less than Fth1] {Col. 56, (L36-L41); Col. 55, (L40-L44)}. 
Tabata fails to disclose the control unit comprises: 
a weight acquirer configured to obtain a current weight of the fuel cell vehicle; and
a charge discharge controller configured to set a higher value to the upper limit value and to set a lower value to the lower limit value when the current weight calculated by the weight acquirer is an increased weight that is larger than a reference value, compared with the upper limit value and the lower limit value set when the current weight is the reference weight.
However, Shamoto disclose a control unit [Fig 1, (composite of 70, 24, 40 or single ECU)] comprises: 
a weight acquirer [via M=F/a via ECU] {Col. 15, (L20-L25)} configured to obtain a current weight [M] {Col. 15, (L20)} of the fuel cell vehicle [20] {Col. 15, (L9-L14)}; and
a charge discharge controller [52] {Col. 6, (L8-L22)} configured to set a higher value to the upper limit value [Win or Wout] {Col. 6, (L14-L28)} and to set a lower value to the lower limit value [low discharge value- say Woutlow] when the current weight calculated [say M1] by the weight acquirer [via M=F/a via ECU] is an increased weight [say M2] that is larger than a reference value [say M], compared with the upper limit value [and the lower limit value [Win or Wout] set when the current weight [M] is the reference weight {Col. 15, (L5-L25)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Tabata and Shamoto to control power 
Regarding Claim 2
Tabata discloses the fuel cell vehicle [Fig 1] {Col. 37, (L1-L8)} according to claim 1 {Col. 56, (L36-L41); Col. 55, (L40-L44)}. 
Tabata fails to disclose the charge discharge controller sets higher values to a discharging amount and a charging amount of the secondary battery at the increased weight, compared with a discharging amount and a charging amount set at the reference weight.
However, Shamoto disclose a charge discharge controller [Fig 1, (52)] {Col. 6, (L8-L22)} sets higher values to a discharging amount [Wout] {Col. 6, (L14-L28)} and a charging amount [Win] {Col. 6, (L14-L28)} of the secondary battery [50] {Col. 56, (L32)} at the increased weight [say M2], compared with a discharging amount [Wout] and a charging amount [Win] set at the reference weight [M] {Col. 15, (L20)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Tabata and Shamoto to control power storage amount of power storage more properly and secure power for driving the electric motor more reliably.
Regarding Claim 3
Tabata discloses the fuel cell vehicle [Fig 1] {Col. 37, (L1-L8)} according to claim 1 {Col. 56, (L36-L41); Col. 55, (L40-L44)}. 
Tabata fails to disclose in response to an acceleration request of the fuel cell vehicle, the charge discharge controller sets a larger distribution amount of electric power that is 
However, Shamoto disclose in response to an acceleration {Col. 12, (L17-L45)} request of the fuel cell vehicle [Fig 1] {Col. 37, (L1-L8)}, the charge discharge controller [Fig 1, (52)] {Col. 6, (L8-L22)} sets a larger distribution amount of electric power [Wout] that is to be supplied from the secondary battery [50] {Col. 56, (L32)} to the motor [MG1 or MG2] {Col. 4, (L39-L51)} at the increased weight [say M2], compared with a distribution amount [Wout] {Col. 6, (L14-L28)} of electric power set at the reference weight [M] {Col. 15, (L20)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Tabata and Shamoto to control power storage amount of power storage more properly and secure power for driving the electric motor more reliably.
Claim 6 stands rejected under 35 U.S.C. 103 as being unpatentable over Tabata Patent No. US 6672415, in view of Shamoto Patent No. US 7766788 as applied to claim 1, and further in view of Gilman et al. Pub No. US 2012/0179420.
Regarding Claim 6
Tabata discloses the fuel cell vehicle [Fig 1] {Col. 37, (L1-L8)} according to claim 1{Col. 56, (L36-L41); Col. 55, (L40-L44)}. 
Tabata and Shamoto fail to disclose the fuel cell vehicle comprises a storage unit configured to store fuel consumption rates of respective drivers, wherein the control unit displays driving operations of another driver providing a high fuel consumption rate in a 
However, Shamoto disclose a fuel cell vehicle [Fig 1, (10)] {¶ (0021)} comprises a storage unit [58] {¶ (0029)} configured to store fuel consumption rates {¶ (0029)} of respective drivers {¶ (0033)}, wherein the control unit [32] {¶ (0029)} displays driving operations of another driver providing a high fuel consumption rate in a monitor [60/62] {¶ (0029)} provided in the vehicle [10], for a certain driver [from the profile] providing a low fuel consumption rate [according to the energy consumption profile of drivers] {¶ (0033)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Gilman et al. into the combined teachings of Tabata and Shamoto to help disclose the fuel consumption amounts for various drivers leading to driving habits of the various drivers.
Allowable Subject Matter
Claims 4 & 5 stand objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838